DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-5 and 7-11  of U.S. Patent No. 11,303,819. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim limitations are broader than the Patent claims as discussed further below. 
Claim 1 is encompassed by Patent claims 1 and 2.  Note that “updating the image capture parameters using the image data” is met by “utilizing iteratively gathered image data gathered by the imager to determine the optimal image capture parameters” in the Patent claim 2. 
Claim 2 is met by Patent claim 3. 
Claims 3 and 5 are met by Patent claims 4 and 5. 
Claim 8 is encompassed by Patent claims 7 and 8.  Note that “update the image capture parameters using the image data” is met by “utilizing iteratively gathered image data gathered by the imager to determine the optimal image capture parameters” in the Patent claim 8.
Claim 9 is met by Patent claim 9. 
Claim 10 is met by Patent claims 10 and 11. 
Claim 12 is met by Patent claim 10. 

Application Claims 
Patent Claims (US 11.303,819)
1. An auto exposure method for an image capture device that includes at least one ambient light sensor that is sensitive to ambient light and at least one imager that is sensitive to visible light, the method comprising: receiving ambient light data from the at least one ambient light sensor; selecting a frame rate corresponding to the ambient light data; determining image capture parameters using the frame rate; receiving image data from the at least one imager, the image data generated according to the image capture parameters; and updating the image capture parameters using the image data.  



















2. The method of claim 1, wherein the image capture device has a preview mode for previewing images, and wherein the imager is configured to generate the imaging data iteratively at the selected frame rate during the preview mode.  
3. The method of claim 2, wherein the image capture device further has at least one of a still capture mode or a record mode for obtaining images, wherein the image data is determined by using an auto exposure algorithm, and wherein the imager is further configured to transition to the at least one of the still capture mode or the record mode capture images from the preview mode after the auto exposure algorithm converges.  
5. The method of claim 3, wherein the still capture mode comprises a first still capture pipeline associated with a first frame rate and a second still capture pipeline associated with a second frame rate that is different than the first rate.  




8. An image capture device comprising: at least one ambient light sensor that is sensitive to ambient light; at least one imager that is sensitive to a visible light range; and a processor coupled to the at least one ambient light sensor and the at least one imager, the processor configured to: obtain ambient light data from the at least one ambient light sensor; select a frame rate corresponding to the ambient light data; determine image capture parameters using the frame rate; receive image data from the at least one imager, the image data generated according to the image capture parameters; and update the image capture parameters using the image data.  























9. The image capture device of claim 8, wherein the image capture device has a preview mode for previewing images, and wherein the imager is configured to generate the imaging data iteratively at the selected frame rate during the preview mode.  
10. The image capture device of claim 9, wherein the image capture device further has at least one of a still capture mode or a record mode for obtaining images, wherein the image data is determined by using an auto exposure algorithm, and wherein the imager is further configured to transition to the at least one of the still capture mode or the record mode capture images from the preview mode after the auto exposure algorithm converges.  
12. The image capture device of claim 10, wherein the still capture mode comprises a first still capture pipeline associated with a first frame rate and a second still capture pipeline associated with a second frame rate that is different than the first rate.  

1. An imaging method for an image capture device having a preview mode and a capture mode, the image capture device including an imager having at least two sensor modes, the method comprising: gathering ambient light data using an ambient light sensor of the image capture device, the ambient light sensor separate from the imager; selecting one of the at least two sensor modes for the imager based on the ambient light level, each of the at least two sensor modes including a frame rate for the imager corresponding to the gathered ambient light data; determining optimal image capture parameters for the imager during the preview mode of the image capture device by executing an auto exposure algorithm with a processor using the selected frame rate as an initialization parameter for the auto exposure algorithm, the optimal image capture parameters identifying a frame rate that is difference than selected frame rate for the imager; and capturing a still image with the imager after execution of the auto exposure algorithm using the selected frame rate without changing the sensor mode of the imager from the selected one sensor mode when the image capture device is in the capture mode.
2. The method of claim 1, wherein the determining optimal image capture parameters comprises: utilizing the selected frame rate based on the gathered ambient light data as the initialization parameter; and utilizing iteratively gathered image data gathered by the imager to determine the optimal image capture parameters.
3. The method of claim 2, wherein the selected frame rate based on the gathered ambient light is used as the initialization parameter during the preview mode and the iteratively gathered image data is used during the preview mode to iteratively determine at least one of signal strength or exposure level across the imager to determine the optimal image capture parameters for the capture mode.
4. The method of claim 1, wherein the at least two sensor modes includes a first still capture pipeline having a first frame per second capture rate and a second still capture pipeline having a second frame per second capture rate that is different than the first frame per second capture rate.
5. The method of claim 1, wherein the image capture device further has a record mode and wherein the method further comprises: transitioning to another of the at least two sensor modes when the image capture device is in the record mode.

7. An image capture device having a preview mode and a capture mode, the image capture device comprising: an imager having at least two sensor modes; an ambient light sensor separate from the imager configured to gather ambient light data; a processor configured to determine an optimal image capture frame rate by executing the following steps: gathering ambient light data using the ambient light sensor; selecting one of at least two sensor modes for the imager based on the ambient light level, each of the at least two sensor modes including a frame rate for the imager corresponding to the gathered ambient light data; determining optimal image capture parameters for the imager during the preview mode by executing an auto exposure algorithm with the processor using the selected frame rate as an initialization parameter for the auto exposure algorithm, the optimal image capture parameters identifying a frame rate that is different than the selected frame rate for the imager; and capturing a still image after execution of the auto exposure algorithm using the selected frame rate without changing the sensor mode of the imager from the selected one sensor mode when the image capture device is in the capture mode.
8. The image capture device of claim 7, wherein the determining optimal image capture parameters comprises: utilizing the selected frame rate based on the gathered ambient light data as the initialization parameter; and utilizing iteratively gathered image data gathered by the imager to determine the optimal image capture parameters.
9. The image capture device of claim 8, wherein the selected frame rate based on the gathered ambient light is used as the initialization parameter during the preview mode and the iteratively gathered image data is used during the preview mode to iteratively determine at least one of signal strength or exposure level across the imager to determine the optimal image capture parameters for the capture mode.
10. The image capture device of claim 7, wherein the at least two sensor modes includes a first still capture pipeline having a first frame per second capture rate and a second still capture pipeline having a second frame per second capture rate that is different than the first frame per second capture rate.
11. The image capture device of claim 7, wherein the image capture device further has a record mode and wherein the image capture device further comprises: transitioning to another of the at least two sensor modes when the image capture device is in the record mode.



Claims 1, 6-8, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 11-13 and 16 of U.S. Patent No. 10,575,342. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than Patent claims as discussed below. 
Claim 1 is encompassed by Patent claims 1 and 2.  It should be noted that the limitation “updating the image capture parameters using the image data” is met by “iteratively gathering imaging data using an imager of the image capture device at the selected frame rate,… determining the optical image capture parameters by utilizing the iteratively gathered imaging data… to determine the optical image capture parameters…” in Patent claim 2.
Claims 6 and 7 are met by Patent claims 3 and 6, respectively. 
Claim 8 is encompassed by Patent claims 11 and 12.  Note the Examiner’s comment in claim 1 for similar subject matter. 
Claims 12 and 14 are met by Patent claims 13 and 16, respectively.
Application Claims
Patent Claims (US 10,757,342)
1. An auto exposure method for an image capture device that includes at least one ambient light sensor that is sensitive to ambient light and at least one imager that is sensitive to visible light, the method comprising: receiving ambient light data from the at least one ambient light sensor; selecting a frame rate corresponding to the ambient light data; determining image capture parameters using the frame rate; receiving image data from the at least one imager, the image data generated according to the image capture parameters; and updating the image capture parameters using the image data.  






















6. The method of claim 1, wherein the selecting step comprises: comparing the ambient light data to a plurality of ambient light ranges in a look up table, each ambient light range associated with a frame rate; and selecting the frame rate corresponding to the ambient light range that encompasses the ambient light data.  
7. The method of claim 1, wherein the image data is determined by executing an auto exposure algorithm and executing the auto exposure algorithm comprises: iteratively determining an input signal strength from the imaging data; and converging the auto exposure algorithm utilizing the iteratively determined input signal strength.  
8. An image capture device comprising: at least one ambient light sensor that is sensitive to ambient light; at least one imager that is sensitive to a visible light range; and a processor coupled to the at least one ambient light sensor and the at least one imager, the processor configured to: obtain ambient light data from the at least one ambient light sensor; select a frame rate corresponding to the ambient light data; determine image capture parameters using the frame rate; receive image data from the at least one imager, the image data generated according to the image capture parameters; and update the image capture parameters using the image data.  

























13. The image capture device of claim 8, wherein the processor selects the frame rate by: comparing the ambient light data to a plurality of ambient light ranges in a look up table, each ambient light range associated with a frame rate; and selecting the frame rate corresponding to the ambient light range that encompasses the ambient light data.  
14. The image capture device of claim 8, wherein the image data is determined by execution of an auto exposure algorithm and execution of the auto exposure algorithm configures the image capture device to: iteratively determine an input signal strength from the imaging data; and converge the auto exposure algorithm utilizing the iteratively determined input signal strength.  


1. An auto exposure method for an image capture device having an ambient light sensor and an imager separate from the ambient light sensor, the method comprising: gathering ambient light data using the ambient light sensor of the image capture device; selecting a frame rate corresponding to the gathered ambient light data; determining optimal image capture parameters including sensor gain and exposure time for the imager of the image capture device by executing an auto exposure algorithm with a processor using the selected frame rate as an initialization parameter for the auto exposure algorithm and then using iteratively gathered imaging data from the imager by the auto exposure algorithm to determine the optimal image capture parameters for the imager, wherein the ambient light data corresponding to the selected frame rate is gathered prior to execution of the auto exposure algorithm.
2. The method of claim 1, further comprising: iteratively gathering imaging data using an imager of the image capture device at the selected frame rate; and determining the optimal image capture parameters by utilizing the selected frame rate as the initialization parameter and utilizing the iteratively gathered imaging data, the auto exposure algorithm executed by the processor to compare the iteratively gathered imaging data to a threshold value and to determine the optimal image capture parameters upon the iteratively gathered imaging data conforming to the threshold value.
3. The method of claim 1, wherein the selecting step comprises: comparing the ambient light data to a plurality of ambient light ranges in a look up table, each ambient light range associated with a frame rate; and selecting the frame rate corresponding to the ambient light range that encompasses the ambient light data.
6. The method of claim 2, further comprising: iteratively determining, using the processor, an input signal strength from the gathered imaging data; and converging the auto exposure algorithm utilizing the iteratively determined input signal strength.


11. An image capture device comprising: an ambient light sensor configured to gather ambient light data; an imager separate from the ambient light sensor and configured to capture an image; and a processor configured to determine an optimal image capture frame rate for the imager by executing the following steps: selecting a frame rate corresponding to the gathered ambient light data, determining optimal image capture parameters including sensor gain and exposure time for the image capture device by executing an auto exposure algorithm with a processor using the selected frame rate as an initialization parameter for the auto exposure algorithm and then using iteratively gathered imaging data from the imager by the auto exposure algorithm to determine the optimal image capture frame rate, wherein the ambient light data corresponding to the selected frame rate is gathered prior to execution of the auto exposure algorithm; wherein the imager is controlled by the processor to capture the image at the optimal image capture frame rate.
12. The image capture device of claim 11, wherein the imager is further configured to iteratively gather imaging data at the selected frame rate; and wherein the processor is further configured to determine the optimal image capture parameters by utilizing the selected frame rate as the initialization parameter and utilizing the iteratively gathered imaging data, the auto exposure algorithm executed to compare the iteratively gathered imaging data to a threshold value and to determine the optimal image capture parameters upon the iteratively gathered imaging data conforming to the threshold value.
13. The image capture device of claim 11, wherein the processor is further configured to: compare the ambient light data to a plurality of ambient light ranges in a look up table, each ambient light range associated with a frame rate, and select the frame rate corresponding to the ambient light range that encompasses the ambient light data.

16. The image capture device of claim 12, wherein the processor is further configured to: iteratively determine, using the processor, an input signal strength from the gathered imaging data, and converge the auto exposure algorithm utilizing the iteratively determined input signal strength.

 




Claims 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8  of U.S. Patent No. US 11,303,819 in view of Hsieh (US 2006/0164533). 

Regarding claim 15, the subject matter of this claim is met by the Patent claims as discussed in claims 1 and 8 above except for “a non-transitory computer readable storage medium including instructions for execution by a processor of an image capture device.”  It is notoriously well known in the art to implement an imaging method utilizing programs or instructions stored in a computer readable medium to perform the imaging method as taught by Hsieh in paragraphs [0011] and [0061].  
Therefore, it would have been obvious to one of ordinary in the art to provide a non-transitory computer readable storage medium including instructions for execution by a processor of an image device to perform the imaging method as claimed in view of the teaching of Hsieh so as to take the advantage of convenience and flexibility of program instructions to improve the imaging device. 

Regarding claim 16, the subject matter of this claim is met by Patent claim 3. 

Regarding claim 17, the subject matter of this claim is also met by Patent claims 1, 5 and 6. 

Regarding claim 19, the subject matter of this claim is met by Patent claim 4. 

Regarding claim 20, the subject matter of this claim is met by Patent claim 3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2006/0164533, hereinafter “Hsieh”).

Regarding claim 8, Hsieh discloses an image capture device (Figs. 1 & 2) comprising: 
at least one ambient light sensor (100) that is sensitive to ambient light; at least one imager (100) that is sensitive to a visible light range (par. [0138], wherein the image sensor 100 functions as both an ambient light sensor and an imager by detecting ambient light as well as capturing image signal.  Note that the claim does not require the ambient light sensor being independent from the imager); and 
a processor (144) coupled to the at least one ambient light sensor and the at least one imager, the processor configured to: 
obtain ambient light data from the at least one ambient light sensor; select a frame rate (e.g., 30fps, 25fps or lower frame rates) corresponding to the ambient light data; determine image capture parameters using the frame rate; receive image data from the at least one imager, the image data generated according to the image capture parameters (see par. [0036], [0106], [0127] and [0138], wherein a frame rate is initially selected based on the detected ambient light.  For instance, if the ambient light is below a threshold, the frame rate is adjusted to a lower frame rate as an initial parameter prior to determining capture parameters such as gain and exposure time for capturing an image); and 
update the image capture parameters using the image data (see par. [0127] in which the quality of image being sensed is used to provide exposure feedback control to update the image capture parameters for a next image frame).
	
	Regarding claims 1 and 15, the subject matter of these claims are also met by Hsieh as discussed in claim 1.   Note the stored program executed to implement the imaging control method disclosed by Hsieh in paragraphs [0011], [0061].

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Hsieh” in view of Kinoshita (US 2016/0316132). 

Regarding claim 2, Hsieh is silent about a preview mode for previewing images, and wherein the imager is configured to generate the imaging data iteratively at the selected frame rate during the preview mode.  However, such a preview mode at a selected frame rate is well known in the art as taught by Kinoshita to allow the user to check images of a subject being captured by the image capture unit at a selected frame rate (see Kinoshita, par. [0074], [0085] & [0089]).  
Therefore, one of ordinary skill in the art would have been motivated by the teaching of Kinoshita to provide a preview mode in Hsieh for previewing images so as to allow the user to check the images of a subject being captured as discussed above. 
Regarding claim 3, the combined teaching of Hsieh and Kinoshita further discloses that the image capture device further has at least one of a still capture mode or a record mode for obtaining images, wherein the image data is determined by using an auto exposure algorithm, and wherein the imager is further configured to transition to the at least one of the still capture mode or the record mode capture images from the preview mode after the auto exposure algorithm converges (see Hsieh, par. [0109] and Kinoshita, par. [0085]-[0086]).

Regarding claim 4, the combination of Hsieh and Kinoshita further teaches that the imager is configured to generate the image data according to the selected frame rate in the still capture mode and to generate the image data according to the image capture parameters in the record mode (see Hsieh, par. [0109] and Kinoshita, par. [0085]-[0086].  It should be noted that the combined teaching of Hsieh and Kinoshita would render the imaging device to capture the still image according to the selected frame rate based on the ambient sensor as discussed in claim 1 for faster response, and to record the image data according to the image capture parameters to obtain optimal image after feedback control that is also discussed in claim 1).

	Regarding claims 9-11, these claims are also met by the combined teaching of Hsieh and Kinoshita as discussed in claims 2-4, respectively. 

	Regarding claims 16-18, these claims are also met by the combined teaching of Hsieh and Kinoshita as discussed in claims 2-4, respectively.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Hsieh” in view of Bentkovski (US 2006/0170787). 

Regarding claim 6, Hsieh fails to disclose comparing the ambient light data to a plurality of ambient light ranges in a look up table, each ambient light range associated with a frame rate; and selecting the frame rate corresponding to the ambient light range that encompasses the ambient light data.
As taught by Bentkovski, however, the ambient light level detected by a light sensor is
compared to a plurality of ranges of light values in a lookup table stored in a memory. A frame
rate suitable in the detected range of ambient light is then selected so as to rapidly set a frame
rate for the image capture (see Bentkovski, par. [0007], [0041] & [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the
teaching of Hsieh and Bentkovski to provide a lookup table storing a plurality of ambient light
ranges corresponding to a plurality of frame rates in order to rapidly select a frame rate in response to the measured ambient light level.

	Regarding claim 13, refer to claim 6 for similar limitations. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hsieh” in view of Lim et al. (US 2019/0253623, hereinafter “Lim”). 

Regarding claim 7, Hsieh discloses that the processor is configured to determine the
optical image capture parameters by utilizing the selected frame rate as the initialization parameter for auto-exposure as discussed in claim 1 above.
Hsieh does not explicitly disclose that the processor is configured to iteratively determine an input signal strength from the imaging data, and converging the auto exposure algorithm utilizing the iteratively determined input signal strength.  Lim, however, teaches an imaging device having a controller that is configured to obtain average brightness from target image data and compare that average brightness to a predetermined threshold TH to determine a signal strength from the image data in order to control auto exposure utilizing the signal strength (see Lim, Fig. 14 and par. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art to configure the imaging device in Hsieh to incorporate the teaching of Lim to arrive at the instant claimed feature for improving auto exposure control. 

Regarding claims 14 and 20, refer to claim 7 for similar limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697